Citation Nr: 0636665	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  95-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for dysthymia, 
previously diagnosed as depressive disorder, not otherwise 
specified.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to May 
1982, and from September 1990 to April 1991.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal of an 
October 1994 rating decision of the Department of Veterans 
Affairs Regional Office (RO) in San Juan, Puerto Rico, and 
was remanded in 1997, 2001, and 2005.  


FINDINGS OF FACT

1.  The veteran's service-connected dysthymia produces no 
more than mild social and industrial impairment.  

2.  The veteran's service-connected dysthymia is 
characterized by no more than occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.


CONCLUSION OF LAW

The criteria for a schedular rating higher than 10 percent 
for service-connected dysthymia are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.132 (1995), Diagnostic Code 
9405; 38 C.F.R. § 4.130 (2006), Diagnostic Code 9433.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

One reason for prior deferral of adjudication of this claim 
was the Board's determination that the record presented 
inextricably intertwined issues of the pending depressive 
disorder increased rating claim and service connection for 
post-traumatic stress disorder to be adjudicated by the RO.  
See veteran's statement received in June 1994 concerning 
claimed PTSD; Harris v. Derwinski, 1 Vet. App. 180 (1991).  
In August 2005, after the Board's last remand order, the 
veteran said, in a statement received in August 2005: 
"[P]lease drop my request for S/C for P.T.S.D."  Therefore, 
there are no unadjudicated "inextricably intertwined" 
issues that preclude the decision on the depressive disorder 
claim.      

II.  Increased Rating

Service connection for depressive disorder, with a 10 percent 
rating, has been in effect since April 30, 1991.  See March 
1993 rating decision.  (The disability is now characterized 
as dysthymia.  See May 2006 rating decision.)  This appeal 
arises from a 1994 rating decision that denied a higher 
rating, as sought in a June 1994 claim.  

The "psychoneurotic disorder" rating criteria were revised 
effective November 7, 1996, while this appeal was pending.  
According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, implementation of such 
criteria cannot be any earlier than the effective date of 
revision, as a matter of law.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  If the pre-amended criteria are more favorable 
to the veteran, then VA can apply them, but only through the 
period up to the effective date of the revision.

The Board has considered old and new rating criteria.  For 
the reasons and bases that follow, it concludes that a rating 
higher than 10 percent is not warranted under old or new 
criteria. 

Old rating criteria, found in 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1995) (dysthymic disorder; adjustment disorder 
with depressed mood; major depression without melancholia), 
provided for a 30 percent rating with evidence of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms must have resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  In Hood v. Brown, 4 Vet. 
App. 301 (1993), the U.S. Court of Veterans Appeals (now the 
U.S. Court of Appeals for Veterans Claims) stated that the 
term "definite" in the former 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate reasons or 
bases for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 
1993), 57 Fed. Reg. 4,753 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 2002).

Under criteria effective November 7, 1996, and currently 
codified in Diagnostic Code 9433 (dysthymic disorder), 38 
C.F.R. § 4.130 (2006), a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

The clinical evidence dated within the last 10-12 years do 
not reflect "definite" impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The record reflects that, while the veteran 
himself reports that he does not like being around people, he 
nonetheless does not appear to be totally, or even 
substantially, isolated socially or is unable to engage in 
meaningful interpersonal interaction due to depression or 
associated psychiatric symptoms.  He apparently is in a long-
term marriage and has three children.  Also, he reportedly 
owns, or did own during the pertinent time period, a small 
business (hot dog vendor/cart), albeit apparently not on a 
full-time basis, which presumably requires contact with 
people outside the safer, or more familiar, confines of the 
immediate family relationship, even if brief or transient.  
More recent VA clinical records reflect that the veteran owns 
and drives a taxicab for a living; this activity, too, 
presumably entails contact with the public.  He also appears 
to have had other intermittent employment, including jobs 
involving woodworking and construction.  The Social Security 
Administration (SSA) denied his disability compensation 
benefits application, in 1997, based in part on a 
determination that the veteran does not have a "nervous 
condition" that limits his intellectual or mental capacity, 
or ability to care for personal needs or relate to people 
(based on translation of SSA records from Spanish to 
English).  A VA Social and Industrial Field Survey performed 
about five years ago is of record; a VA examiner, in 2001, 
considered the Survey and concluded that the veteran "has 
been able to maintain his family integrity, social relations, 
and laboral activities."  The examiner also said that the 
veteran's engagement in freelance work, which requires 
interaction with the public, demonstrates ability to be 
"active" in an employment and social setting.        

The above evidence, viewed in the context of the whole 
record, tends not to satisfactorily support a conclusion that 
the veteran is impaired in social or occupational functioning 
more significantly than as presently characterized.  Under 
the circumstances, the Board does not find that the record 
meets the test of social impairment to a "distinct, 
unambiguous, and moderately large in degree" consistent with 
pre-amended criteria.  In this connection, it is relevant 
that Note (1) to the old criteria explicitly provided that 
social impairment per se cannot be the sole basis for any 
specific percentage evaluation, but that it, assuming it is 
shown, is of value only in substantiating the degree of 
disability based on all pertinent evidence.  Nor does such 
evidence adequately demonstrate social or occupational 
impairment more than to a "mild" degree.  See present 
rating criteria for a 10 percent rating.  Further on this 
point, it also is pertinent that a VA examiner, in April 
2001, characterized the veteran's dysthymia as "mild"; 
another examiner said more recently in September 2005: "[The 
veteran] refers symptomatology, which is vague in nature, 
that does not meet DSM-IV criteria for a major depression  . 
. . or dysthymia."  Such evidence, viewed collectively, 
presents a disability picture commensurate to "mild social 
and industrial impairment" (10 percent rating, old criteria) 
and "mild and transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress" (10 percent rating, 
new criteria).               

Essentially, the veteran's reported psychiatric complaints 
since 1994 consist of sleep loss, irritability, anxiety, 
excessive worrying, depression, ill-humor, and bad temper.  
Objective, clinical evidence indicates "some depressive 
components and feelings with some lack of initiative and 
marked dependency."  See March 1996 VA examination report.  
Sleep disturbance is not clinically demonstrated to be 
chronic; while the veteran reported sleep loss at various 
times, some evidence reflects report to the contrary.  See, 
e.g., June 2005 VA clinical records.  As recently as in 
September 2005, during a VA examination, the veteran himself 
denied "feeling overly depressed or anxious."  Panic 
attacks are not documented, nor is memory loss, even mild 
(such as forgetting names, recent events).  Such evidence, 
when viewed in the context of evidence discussed in the 
preceding paragraph, does not present a disability picture 
commensurate to a 30 percent rating even under the current 
criteria.                  

Furthermore, the clinical evidence does not reflect psychosis 
or other significant psychiatric impairment, such as in the 
form of thought or perceptual disorder.  Nor does it reflect 
ideation, or plans or attempt to physically harm himself or 
others, other than vague reports of "ruminations" about 
self-harm reported to Dr. Cubano in 1995.  Good impulse 
control is documented clinically, as are the ability to 
maintain basic hygiene and appearance and to express himself 
coherently and clearly.  His thoughts are organized; speech 
disturbance or abnormality indicative of psychiatric 
impairment is not demonstrated.  The veteran is consistently 
reported to be oriented in all spheres; memory and judgment 
are preserved or fair, albeit not described as above average 
or excellent.  Obsessional rituals are neither reported, nor 
clinically demonstrated.  While sadness and moodiness are 
reported or documented at various times, evidence of more 
significant impairment, e.g., more-than-weekly panic attacks, 
are not.  Such negative evidence strongly disfavors the 
assignment of higher ratings consistent with current rating 
criteria.  

The Board has considered Dr. Cubano's 1995 report, which 
includes reference to symptoms of flight of ideas and mental 
blocking when under stress, and partial disorientation in 
time and space.  These reported symptoms appear to be more 
significant than those documented in various VA clinical 
records.  The Board does not find this report particularly 
reliable, as it is not consistent with the clinical records 
in the claims folder.   

The Board also has considered the various Global Assessment 
of Functioning (GAF) scores assigned since 1994 in evaluating 
the extent of the veteran's psychiatric impairment, even 
though the rating criteria do not require the Board to do so.  
During this period, most of the GAF scores, as assigned by 
various VA professionals, ranged between zero (see February 
1994 VA examination report; the only such rating of record in 
the relevant time period) and 75.  Several scores dated 
several years ago are in the 50-60 range; several are in the 
60-70 range; the most recent score, obtained in September 
2005, is 75 (see September 2005 VA examination report).  GAF 
is a scale from 0 to 100, reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM 
IV) (100 representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  First of all, a 
zero GAF score denotes "inadequate information" on which to 
base a score; the Board does not construe it to mean that the 
veteran is, or was, totally incapacitated due to severe 
symptoms.  On this point, it is relevant that the clinical 
records do not reflect hospitalization or confinement for 
psychiatric problems, much less treatment on a consistent, 
regular basis for exacerbated psychiatric symptoms, during 
the time period relevant to this appeal.  

GAF scores between 41 and 50 indicate serious symptoms or 
serious social or occupational functioning.  Scores between 
51 and 60 indicates moderate symptoms and moderately impaired 
occupational and social functioning.  Scores between 61-70 
indicate some mild symptoms or some difficulty in social and 
occupational functioning, but, in general, reflects fairly 
good functioning, with some meaningful interpersonal 
relationships.  Score between 71-80 indicate transient and 
expectable reactions to psychosocial stressors, and no more 
than slight impairment in social or occupational functioning.  
The clinical records dated within the past decade or so do 
not reflect objective, clinical manifestations of "serious" 
impairment commensurate to the lowest of the scores 
documented (in the 40s), such as suicidal ideation, severe 
obsessional rituals, social isolation, and inability to keep 
a job.  See DSM-IV GAF Scale.  As stated above, the scores 
generally reflect mild, and at times, mild to moderate, 
impairment, but not more significant.  

Based on all of the foregoing, the Board concludes that the 
preponderance of evidence against higher rating of 30 percent 
or higher, whether under the current or prior rating 
criteria.  Therefore, there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2006).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must inform the claimant of any information and evidence 
not of record needed to substantiate the claim, that VA will 
seek to provide, and that he should provide. It must ask him 
to provide any pertinent evidence he has ("fourth element" 
notice requirement).  38 C.F.R. § 3.159(b)(1).  Notice should 
be provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Appeal of the 1994 rating decision from which this appeal 
arises was perfected some five years before enactment of the 
law requiring the notice described above.  In such a case, VA 
cannot be deemed to have failed to provide such a notice 
where no such notice was required.  As the Pelegrini Court 
recognized, 18 Vet. App. at 120, in such a case, the veteran 
is entitled to content-complying notice during the appeal, 
which was provided here.


In a January 2002 letter, VA advised the veteran that 
entitlement to compensation based on a higher rating 
requires, in particular, clinical evidence of worsened 
disability, and that, if he identifies the sources of 
evidence concerning his claim, then VA would assist him in 
obtaining it.  Notice of the "fourth element" was met with 
the citation of 38 C.F.R. § 3.159, from which the element is 
derived, in Supplemental Statements of the Case (SSOCs) 
issued in 2002 and 2006.  Pertinent rating criteria, old and 
new, and reasons why a higher rating is not assigned, were 
provided.  See 1994 rating decision, Statement of the Case 
(SOC), and SSOCs.  The veteran was notified as to what 
considerations govern evaluation of degree of disability and 
assignment of effective dates, in letters dated in March and 
August 2006.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board does not find prejudical error due to lack of 
explicit notice to the veteran that he can "supply 
everything he has" concerning his depression, or something 
else to that effect, or due to lack of a single, post-AOJ 
decision notice.  The veteran was provided with full notice 
during appeal.  As recently as in August 2006, the veteran 
was advised (second Dingess notice) that he still has an 
opportunity to submit additional evidence, or identify 
sources of missing evidence he believes is pertinent to his 
appeal.  He exercised neither option.  Instead, his 
representative submitted additional argument, which the Board 
has considered.  Under the circumstances, the Board finds no 
basis to conclude prejudice occurred due to a notice defect.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 38 
C.F.R. § 20.1102 (2006) (harmless error).

VA's duty to assist a claimant in substantiating the claim 
(38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes prior claim adjudication history, VA 
and private clinical records, SSA records, the veteran's 
written statements, SSA records, hearing testimony, and 
multiple, appropriate VA clinical examination results.  
Despite appropriate notice during appeal, the veteran has not 
identified sources of pertinent, missing evidence.


Further on the duty to assist, the Board concludes that prior 
remand directives have been completed, with the exception of 
RO adjudication of the "inextricably intertwined" issues 
discussed earlier.  The Board concludes that consideration of 
whether extraschedular evaluation is warranted is not at 
issue, and is not warranted, based on its review of the 
clinical records.  See Section II discussion and 1997 remand 
order.  To the extent the veteran identified the existence of 
non-VA clinical records (in particular, any missing records 
of Dr. Cubano), the RO has complied with the duty to assist, 
and, consistent with the 1997 remand order, notified the 
veteran as to incomplete records to give him an opportunity 
to ensure substantiation of his claim if he desires VA to 
consider additional evidence.  

Further, in light of the lengthy appeal period, the Board has 
determined, as discussed earlier, that clinical evidence, in 
particular, VA outpatient treatment records pertinent to the 
instant claim, is that dated around mid-1994 forward, and not 
those dated before then.  In this connection, there are a few 
vague statements about pre-1991 VA hospitalization as 
reflected, e.g., in SSA records; however, the veteran himself 
reported subsequently that he has not had in-patient 
psychiatric treatment or regular psychiatric care, although 
he apparently has taken depression medication.  Moreover, 
various C&P examiners apparently took the initiative to 
review electronic VA records, and their reports indicate that 
the veteran has had in-patient care for physical problems 
(back pain), but not specifically for psychiatric problems.  
Therefore, the Board has considered, but determined, that 
delay in adjudication is not warranted under the 
circumstances to conduct further development in that regard.              

In September 2006, the veteran's representative argued in the 
alternative that another VA examination was needed, on the 
basis that the most recent, September 2005, VA examination 
cannot be relied upon for rating purposes as it was related 
to the claim for service connection for PTSD and the 
instructions to the examiner asked for a "brief" mental 
status examination, and on the basis that the veteran's 
condition had worsened since the last thorough examination in 
2001.  The RO has obtained, and the Board has considered, VA 
outpatient clinical records dated after 2001, through early 
2006, and they do not support the representative's bare 
contention, without further explanation, that the condition 
has worsened.  Moreover, the September 2005 PTSD examination 
findings are not unreliable as the representative suggests, 
because, even though the examination was ordered in light of 
then-pending PTSD claim, the rating criteria for evaluating 
the extent of PTSD and depression are the same, and the 
findings in that report are to a significant extent pertinent 
to evaluating both disorders.  Moreover, the examiner's 
conclusion that the veteran's complaints are "vague" and 
that, in his clinical opinion, DSM-IV criteria are not met, 
even for major depression or dysthymia, is highly material, 
and indicates that, notwithstanding the request to evaluate 
the veteran for PTSD specifically, he considered the extent 
of psychiatric impairment as a whole, to include 
manifestation of depression.  Nor is the Board convinced that 
the C&P examination request asking that that a "brief" 
examination be performed renders the examination findings 
insufficient.  On the contrary, the discussion in the 2005 
C&P examination report is fairly extensive; the examiner 
reviewed the claims file and examined the veteran, and, 
again, considered the possible manifestation of depression, 
aside from PTSD.      


ORDER

A rating higher than 10 percent for dysthymia, previously 
diagnosed as depressive disorder, not otherwise specified, is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


